Citation Nr: 1025017	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for low back disability.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to June 1983, in 
addition to service in the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Veteran testified in a hearing held at the RO before the 
Decision Review Officer in September 2008.  A transcript of that 
proceeding has been incorporated into the records.  In March 2010 
the Veteran testified before the undersigned at a travel board 
hearing held at the RO.  A transcript of that proceeding has also 
been incorporated into the records.  The Veteran submitted 
additional evidence for consideration with a waiver of RO review.   

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The Board has thus characterized the Veteran's claim 
as styled on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service includes his duty with the Air Guard of 
Wisconsin.  While his back injury in June 1984, at issue in this 
appeal, is documented in the record as occurring while he was 
performing ACDUTRA, the Veteran referred to an additional injury 
of his lumbar spine at several points in the record and during 
his testimony before the undersigned.  The Veteran dated this 
other back injury as occurring in June 1985, also during 
training.  See March 2010 Transcript, page 6.  

Active military, naval, or air service includes any period of 
ACDUTRA (active duty for training) during which the individual 
concerned was disabled from disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (c) (2009).  Active military, naval, or air service 
also includes any period of INACDUTRA (inactive duty for 
training) during which the individual concerned was disabled from 
injury (but not disease) incurred in the line of duty.  38 
U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).  Accordingly, 
service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty or ACDUTRA or from injury (but not disease) incurred 
or aggravated while performing INACDUTRA.  Id.  See also 38 
U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
ACDUTRA includes full time duty performed by members of the Armed 
Forces Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard of 
any state.  38 C.F.R. § 3.6(d).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

On remand, the AMC/RO should verify the Veteran's periods of 
ACDUTRA and INACDUTRA, to include requesting his personnel 
records from the Wisconsin Air Guard, if necessary.  

The Veteran had been afforded a VA spine examination in December 
2005.  The examiner quoted extensively from the Veteran's records 
as they were then comprised; therefore the Board is satisfied a 
review of the claims file was conducted.  Since December 2005, 
additional private medical records have been added to the claims 
file.  Another medical opinion would be appropriate to review and 
consider these newly added private medical reports.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated judgment in 
resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to verify the 
Veteran's ACDUTRA or INACDUTRA, including  
points summary that indicates when the 
Veteran served on ACDUTRA or INACDUTRA.  
Document all negative replies for the record.  
If unable to obtain from any source 
verification of the Veteran's ACDUTRA or 
INACDUTRA service, so inform the Veteran and 
take all appropriate action under 38 C.F.R. 
§ 3.159(c)(2)(2009).   

2.  Make arrangements with the appropriate VA 
medical examiner (the examiner who conducted 
the December 2005 VA examination or, if that 
examiner is not available, another 
appropriate examiner)  to review the claims 
folder for purposes of rendering a medical 
opinion.  The review of the claims folder 
must be clearly indicated in the report.  The 
examiner should be informed that the medical 
issue is the nature and etiology of his 
claimed lumbar spine disability.  The 
examiner should state whether it is at least 
as likely as not (50 percent or greater 
probability) that the current lumbar spine 
disability is causally related to service, in 
particular a June 1984 injury and/or a June 
1985 injury (described in the March 2010 
transcript).  A rationale should be provided 
for all opinions expressed.  

3.  The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is deemed 
advisable by the examiner to assist in 
forming his/her opinion, such examination 
should be scheduled.

4. After the development requested above has 
been completed to the extent possible, review 
the record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


